Citation Nr: 1754254	
Decision Date: 11/28/17    Archive Date: 12/07/17

DOCKET NO.  11-02 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an increased rating for status-post meniscectomy, right knee, currently evaluated as 10 percent disabling.

2. Entitlement to an increased rating for right knee instability, currently evaluated as 10 percent disabling.

3. Entitlement to an increased rating for traumatic arthritis, left knee, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for left knee posterior instability associated with traumatic arthritis of the left knee, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Lewis, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from January 1981 to January 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut. The Veteran filed a Notice of Disagreement (NOD) in September 2010 and a Statement of the Case (SOC) was issued in February 2011.  The Veteran filed her Substantive Appeal via a VA Form 9 in February 2011.  Thus, the Veteran perfected a timely appeal of the issue.

This appeal was previously before the Board in June 2014 and November 2016, at which times the Board remanded the claim for further development. The matter is once again before the Board for appellate consideration of the issues on appeal. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, as well as the Veteran's Virtual VA paperless claims file.


FINDINGS OF FACT

1. Since August 15, 2014, the Veteran's right knee disability manifested as no more than slight instability.

2. For the entirety of the appeal period, the Veteran's right knee disability manifested flexion limited to, at worst, 110 degrees; extension limited to, at worst, 0 degrees; painful motion; and frequent symptoms associated with dislocated semilunar cartilage, including pain, crepitus, and effusion; without objective evidence of ankylosis, genu recurvatum, or impairment of the tibia and fibula. 

3. For the entirety of the appeal period, the Veteran's left knee disability manifested as x-ray evidence of arthritis; flexion limited to, at worst, 130 degrees; extension limited to, at worst, 0 degrees; and painful motion without evidence of ankylosis, genu recurvatum, or impairment of the tibia and fibula. 


CONCLUSIONS OF LAW

1. The criteria for a rating of 20 percent under Diagnostic Code 5258 (reassigned from 5257 and 5260) for status-post meniscectomy, right knee have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4, 4.71, Diagnostic Code 5258 (2016).

2. From August 15, 2014 to February 23, 2017, the criteria for a higher rating of 10 percent, but no higher, under Diagnostic Code 5257 for right knee instability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4, 4.71, Diagnostic Code 5257 (2016).

3.  From February 24, 2017, the criteria for a rating in excess of 10 percent under Diagnostic Code 5257 for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4, 4.71, Diagnostic Code 5257 (2016).

4. The criteria for a rating in excess of 10 percent for left knee traumatic arthritis have not been met at any time. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).

5. The criteria for a rating in excess of 10 percent for left knee posterior instability associated with traumatic arthritis of the left knee have not been met at any time. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5256-5263 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. § 5103 (a) (West 2014); 38 C.F.R. § 3.159 (b) (2016). In regards to increased rating claims, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim. This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). VA's duty to notify was satisfied by a November 2009 letter.

Courts have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has a duty to provide assistance to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c).  The record contains the Veteran's post-service VA and private treatment records; service treatment records; the Veteran's statements; and reports of VA examinations. The Veteran was provided VA medical examinations in April 2010, August 2014 and February 2017.  These examination reports are adequate for rating purposes because they are based upon consideration of the relevant facts particular to this Veteran's medical history, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).  Thus, the Board finds that VA's duty to assist has been met.

The Board is also satisfied that there has been substantial compliance with the November 2016 remand directives, which included affording the Veteran a VA examination. See Dyment v. West, 13 Vet. App. 141, 146-147 (1999); see also Stegall v. West, 11 Vet. App. 268 (1998). The Veteran was afforded a VA examination in February 2017. The Board thus finds that all necessary development has been accomplished and appellate review may proceed. See Bernard v. Brown, 4 Vet. App. 384 (1993).

II. Increased Ratings 

Applicable Laws and Regulations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity. Separate diagnostic codes identify the various disabilities. 38 U.S.C.A. § 1155; 38 C.F.R., Part 4. Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1. Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work. 38 C.F.R. § 4.2. Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is to be assigned. 38 C.F.R. § 4.7.

The veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time. The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal. Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In making all determinations, the Board must fully consider the lay assertions of record. A Veteran is competent to report on that of which he or she has personal knowledge. Layno v. Brown, 6 Vet. App. 465, 470 (1994). When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent. Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3 (2016).

Factual Background

In a May 1994 rating decision, the Veteran was service connected for right knee, status post meniscectomy, evaluated as 10 percent disabling under Diagnostic Code 5257 and left knee traumatic arthritis, evaluated as 10 percent disabling under Diagnostic Codes 5010-5257. Both conditions were assigned an effective date of January 12, 1994. See March 1994 Rating Decision.

The Veteran submitted an increased rating claim for her bilateral knee condition in October 2009 and was subsequently afforded a VA examination in April 2010. The Veteran reported pain that bothered her off and on over the years with pain on the right side greater than the left. She described her pain as a 3 on a 1 to 10 pain scale on her best days and a 9 on a 1 to 10 pain scale on her worst days. The Veteran reported that she had no pain-free days with stiffness and deep pain in the mornings and flares occurring daily. See April 2010 VA Examination Report. 

The examiner noted that the Veteran ambulated without effort and her gait was within normal limits. Her knees were noted to be symmetrical without swelling, crepitus, click or effusion. There was no joint line tenderness. Flexion was 0 to 140 degrees bilaterally. The Veteran's knees were stable to both varus and valgus stress. Deep tendon reflexes were 1+ and equal in her lower extremities. Musculoskeletal strength was 5/5 bilaterally. Imaging showed degenerative joint disease with osteophytic changes and spurring on the right knee while the left knee was within normal limits. The examiner rendered a diagnosis of right knee degenerative joint disease with spurring and osteophytic changes. Id.

In an April 2010 rating decision, the AOJ continued the Veteran's rating for right knee, status post meniscectomy, evaluated as 10 percent disabling under Diagnostic Code 5257 and left knee traumatic arthritis, evaluated as 10 percent disabling under Diagnostic Codes 5010-5257. See April 2010 Rating Decision. 

The Veteran's claim came before the Board in June 2014, at which time the matter was remanded for a new VA examination. Upon examination in August 2014, the Veteran was diagnosed with sprains of both knees and degenerative joint disease of the left knee. The examiner noted that the Veteran had x-rays in 2010 that indicated spurring of the patella. The Veteran indicated that she had physical therapy in the past, and had not had any cortisone injections. She did not wear a brace and reported that her knees give out and lock on her. She had not fallen due to her knees giving out. She reported taking Motrin and using ice and heat on her knees but reported that those did not help. The Veteran further reported that she experienced tightness in her knee and that the right knee was worse than the left and would swell. The Veteran had pain descending stairs and reported flare-ups every four months. See August 2014 VA Examination. 

On range of motion testing, the examiner noted right knee flexion of 140 degrees or greater with objective evidence of painful motion beginning at 140 degrees. The examiner noted no limitation of right knee extension and no objective evidence of painful motion. Left knee flexion was noted as 140 degrees or greater with objective evidence of painful motion beginning at 140 degrees. The examiner noted no limitation of left knee extension and no objective evidence of painful motion. The examiner noted functional loss and additional limitation in range of motion in both knees. She noted bilateral pain on movement, swelling, disturbance of locomotion, and interference with sitting. She further noted bilateral tenderness or pain to palpation of joint line and soft tissues. Muscle strength testing revealed normal strength on knee flexion and knee extension, bilaterally. On joint stability testing, posterior instability was noted to be 1+ (0-5 millimeters) on the right knee. There was no evidence or history of recurrent patellar subluxation/dislocation. Diagnostic testing revealed degenerative or traumatic arthritis of the left knee with mild patellofemoral joint space narrowing with osteophyte formation. Id. 

Following the August 2014 VA examination, the AOJ issued a rating decision in February 2015 granting the Veteran service connection for left knee posterior instability, evaluated as 10 percent disabling, under Diagnostic Code 5257 with an effective date of August 15, 2014. See February 2015 Rating Decision. Concurrently, the AOJ issued a Supplemental Statement of the Case in February 2015, denying the Veteran's claims for an increased rating for right knee status post-meniscectomy and left knee traumatic arthritis. See February 2015 Supplemental Statement of the Case. 

The claim returned to the Board in November 2016 at which time the Board found that the previous VA examinations failed to address the requirements set forth in Correia v. McDonald, 28 Vet. App. 158 (2016), in which the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint. Specifically, the Court stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59." Id. at 169-170. Accordingly, the Board remanded the claim for a new VA examination. 

The Veteran was afforded a new VA examination in February 2017 and was diagnosed with degenerative arthritis of the left knee and chondromalacia patella of the right knee. During the examination, the Veteran reported that she was having a flare-up and felt she was limping. She further reported on and off achy pain as well as functional loss or impairment in that she was unable to stand or sit for long periods of time. See February 2017 VA Examination. 

Upon examination of the Veteran's right knee, the examiner noted abnormal range of motion on the right knee with flexion of 0 to 110 degrees and extension from 110 to 0 degrees. She noted that range of motion contributed to functional loss through limited movement and pain. The Veteran exhibited pain on flexion and extension with evidence of pain on weight-bearing. There was objective evidence of localized tenderness or pain on palpation of the medial joint line and patella. The examiner noted the objective evidence of crepitus. The examiner was asked whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time. She opined that based on the available evidence and examination findings, it was not possible to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting as any such prediction would be mere speculation. Contributing factors of disability were noted as disturbance of locomotion, interference with sitting, and interference with standing. The examiner noted that the Veteran had normal strength, no muscle atrophy, and no ankylosis. Joint instability of the right knee was observed with anterior instability noted as 1+.  Posterior instability, medial instability, and lateral instability were noted as normal. Recurrent effusion was noted with the Veteran reporting that her knees swell on occasion. The examiner noted objective evidence of pain on passive range of motion testing. There was no objective evidence of pain with non-weightbearing.  Id.

Upon examination of the left knee, the examiner noted that the left knee exhibited abnormal range of motion with flexion from 0 to 130 degrees and extension from 130 to 0 degrees. Pain was noted on the examination but the examiner indicated that it did not result in or cause functional loss. Pain was exhibited on flexion but there was no evidence of pain with weight bearing. There was slight tenderness of the joint line and no evidence of crepitus. The examiner was asked whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time. She opined that based on the available evidence and examination findings, it was not possible to predict within a reasonable degree of medical certainty a potential loss of range of motion manifested as a consequence of a flare or exacerbation outside the clinical setting as any such prediction would be mere speculation. Contributing factors of disability were noted as disturbance of locomotion, interference with sitting, and interference with standing. The examiner noted that the Veteran had normal strength, no muscle atrophy, and no ankylosis.  Joint stability testing was performed on the left knee and testing was negative for any joint instability. The examiner noted objective evidence of pain on passive range of motion testing. There was no objective evidence of pain with non-weightbearing. Id.

The AOJ issued a May 2017 rating decision granting service connection for right knee instability, evaluated as 10 percent disabling, effective February 24, 2017. See May 2017 Rating Decision. In an accompanying rating decision code sheet, the AOJ evaluated the Veteran's bilateral knee conditions as follows: left knee traumatic arthritis, evaluated as 10 percent disabling, under Diagnostic Code 5260, from January 12, 1994; right knee status post meniscectomy, evaluated as 10 percent disabling, under Diagnostic Code 5260, from January 12, 1994; left knee posterior instability, evaluated as 10 percent disabling, under Diagnostic Code 5257, from August 15, 2014; and right knee instability, evaluated as 10 percent disabling, under Diagnostic Code 5257, from February 24, 2017. See May 2017 Rating Decision Code Sheet. 

Analysis

Diagnostic Codes 5256 through 5263 address disability ratings for the knee and leg. Diagnostic Code 5256 governs ankylosis of the knee and permits a 30 percent rating for favorable angle in full extension, or in slight flexion between 0 degrees and 10 degrees, while a 40 percent rating is called for with flexion between 10 and 20 degrees, and a 50 percent rating for flexion between 20 and 45 degrees. Extremely unfavorable ankylosis, with flexion at an angle of 45 degrees or more warrants a maximum 60 percent evaluation. 

Under Diagnostic Code 5257, a 10 percent rating will be assigned for slight recurrent subluxation or lateral instability of a knee; a 20 percent rating will be assigned for moderate recurrent subluxation or lateral instability; and a 30 percent rating will be assigned for severe recurrent subluxation or lateral instability.

Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. Under Diagnostic Code 5259, symptomatic removal of semilunar cartilage warrants a 10 percent rating.

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

Under Diagnostic Code 5261, a 10 percent disability rating is warranted for knee extension limited to 10 degrees, a 20 percent disability rating is assigned for extension limited to 15 degrees, a 30 percent disability rating is assigned for extension limited to 20 degrees, a 40 percent disability rating is assigned for extension limited to 30 degrees, and a 50 percent disability rating is assigned for extension limited to 45 degrees.

Under Diagnostic Code 5262, impairment of the tibia and fibula warrants a 10 percent rating where there is malunion of the tibia and fibula with slight ankle or knee disability. A 20 percent rating is warranted where there is malunion of the tibia and fibula with moderate ankle or knee disability. A 30 percent rating is warranted where there is malunion of the tibia and fibula with marked ankle or knee disability. A maximum 40 percent rating is warranted for nonunion of the tibia and fibula with loose motion, requiring brace.

Diagnostic Code 5263 provides a 10 percent rating where there is evidence of acquired genu recurvatum or traumatic genu recurvatum with weakness and insecurity in weight-bearing objectively demonstrated.

The VA General Counsel held that a knee disability may receive separate ratings under diagnostic codes evaluating instability (Code 5257) and those evaluating range of motion (Codes 5003, 5010, 5256, 5260, and 5261). See VAOPGCPREC 23- 97. Additionally, the General Counsel held that separate ratings under Code 5260 (limitation of flexion of a knee) and Code 5261 (limitation of extension of a knee) may be assigned for disability of the same joint. See VAOPGCPREC 9-2004. Normal range of knee motion is 140 degrees of flexion and zero degrees of extension. 38 C.F.R. § 4.71, Plate II.  

A disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes...will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  See 38 C.F.R. §  3.951 (b) (2017).  The Veteran's initial 10 percent ratings for her knees are protected. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40. In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id. 

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).
Right knee

With respect to the right knee, the Veteran is currently assigned a 10 percent disability rating for slight right knee instability under Diagnostic Code 5257. Under Diagnostic Code 5257, a 10 percent evaluation is warranted where impairment of the knee involves slight subluxation or lateral instability. A 20 percent evaluation is warranted where the impairment is moderate, and a 30 percent evaluation will be assigned where the impairment is severe. 38 C.F.R. § 4.71a, Diagnostic Code 5257. The Board observes that the words "slight," "moderate," and "severe" as used in the various Diagnostic Codes are not defined in the VA Schedule for Rating Disabilities. Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6. The Board also notes that the provisions of 38 C.F.R. §§ 4.40 and 4.45 are inapplicable to ratings under DC 5257 because that Code is not predicated on loss of range of motion. See Johnson v. Brown, 9 Vet. App. 7 (1996).

On the August 2014 VA examination, the Veteran exhibited posterior instability on the right knee but no recurrent patellar subluxation or dislocation. On the February 2017 VA examination, the Veteran's right knee was observed to have anterior instability, but posterior instability, medial instability, and lateral instability were noted as normal. As such, the Board finds that the Veteran's right knee instability is appropriately rated as 10 percent disabling, and a higher rating is unwarranted as the evidence does not demonstrate moderate recurrent subluxation or lateral instability.  The effective date, however, should be earlier-August 15, 2014, the date instability of the right knee was objectively demonstrated on VA examination.  
 
The Veteran is also currently assigned a 10 percent disability rating for status-post meniscectomy under Diagnostic Code 5260. Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the knee to 60 degrees, a 10 percent rating will be assigned for limitation of flexion of the knee to 45 degrees, a 20 percent rating will be assigned for limitation of flexion of the knee to 30 degrees, and a 30 percent rating will be assigned for limitation of flexion of the knee to 15 degrees.

The Board notes that on the February 2017 examination, the flexion of the Veteran's right knee measured, at worst, as 110 degrees with pain, and extension measured, at worst, as 0 degrees. The August 2014 examination noted right knee flexion to 140 degrees and no limitation on extension. Flexion of 0 to 140 degrees was recorded on the April 2010 examination.  The February 2017 examination occurred during a flare-up.  Thus, the evidence shows the Veteran's greatest limitation of range of motion was 0 to 110 degrees, even considering additional limitation of motion due to pain. In essence, neither limitation of flexion nor limitation of extension was compensable pursuant to Diagnostic Code 5260 (limitation of flexion) or 5261 (limitation of extension) at any time during the appeal period. The Board observes that in the May 2017 rating decision, the RO assigned a 10 percent rating under Diagnostic Code 5260 on the basis that while the evidence did not show that the Veteran met the requirements for a compensable evaluation, the evidence showed painful or limited motion of a major joint. In the instant appeal, painful limited motion of a major joint continues to be shown.

However, the Board finds that the Veteran's right knee condition more nearly approximates the criteria set forth under Diagnostic Code 5258. Under Diagnostic Code 5258, dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint warrants a 20 percent evaluation. In this case, the Veteran's right knee, status-post meniscectomy has been manifested by frequent symptoms of joint pain, swelling, and effusion, with evidence of locking and crepitus. See August 2014 VA Examination Report (showing locking and swelling); February 2017 VA Examination Report (showing crepitus, effusion, and swelling). As such, the Board finds that a 20 percent rating for the Veteran's right knee disability under Diagnostic Code 5258 is more appropriate and warranted. The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case" and the Board can choose the diagnostic code to apply so long as it is supported by reasons and bases as well as the evidence. Butts v. Brown, 5 Vet. App. 532, 538 (1993). One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology. Any change in diagnostic code by a VA adjudicator must be specifically explained. See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). It is permissible to switch Diagnostic Codes to reflect more accurately a claimant's current symptoms. See also Read v. Shinseki, 651 F. 3d 1296, 1302 (Fed. Cir. 2011) (holding that service connection for a disability is not severed when the diagnostic code associated with it is changed to determine more accurately the benefit to which a veteran may be entitled). The Board's actions herein remedy any procedural concerns raised by the RO's switching of diagnostic codes in the May 2017 rating decision. Cf. Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011).

The Board notes that a rating under Diagnostic Code 5261 is not warranted as the evidence does not show a sufficient limitation of range of motion for compensation. Additionally, the Board finds that the Veteran may not be assigned separate ratings under both DC 5260 (limitation of flexion) and DC 5261 (limitation of extension), and DC 5258 (frequent episodes of "locking," pain, and effusion into the joint) as a separate rating under DC 5258 would constitute pyramiding with DC 5260 and DC 5261. The Veteran's right knee disability has been manifested by joint swelling, crepitus, painful motion, and effusion. The diagnostic codes overlap in ratings based on pain, swelling, and crepitus as forms of limitation of motion; therefore, assigning separate ratings under DC 5260/DC 5261 and DC 5258 would violate the prohibition against pyramiding under the particular facts of this case. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 261 (1994) (the critical element is that none of the symptomatology for any condition is duplicative of or overlapping with the symptomatology of the other condition).

A rating under Diagnostic Code 5259 is also not warranted in the present case. Under Diagnostic Code 5259, a maximum 10 percent rating is assigned for removal of semilunar cartilage which is symptomatic. 38 C.F.R. § 4.71a, Diagnostic Code 5259. Looking to the plain meaning of the terms used in the rating criteria, "symptomatic" means indicative, relating to, or constituting the aggregate, of symptoms of disease. STEDMAN'S MEDICAL DICTIONARY, 1743 (27th ed. 2000). A symptom is any morbid phenomenon or departure from the normal in a structure, function, or sensation, experienced by a patient and indicative of disease. Id. at 1742. Thus, the second Diagnostic Code 5259 requirement being "symptomatic" is broad enough to encompass all symptoms, including pain, limitation of motion, stiffness, and instability.

The Board finds that any symptomatic residuals associated with the Veteran's meniscectomy are already compensated in the assigned 20 percent rating under Diagnostic Code 5258, as well as the 10 percent rating for instability under Diagnostic Code 5257 discussed above. The record shows that the Veteran's knee disability is manifested by findings and symptoms which include crepitus, swelling, instability, noncompensable limitation of motion, and functional loss due to pain and weakness. These symptoms are already contemplated in ratings currently assigned under Diagnostic Codes 5257 and 5258.

A rating under Diagnostic Code 5256 is not warranted as the Veteran's right knee has not demonstrated ankylosis at any point during the appeal period. 

The evidence does not demonstrate any impairment of the tibia and fibula, thus a rating under Diagnostic Code 5262 is not warranted. Lastly, there is no evidence that the Veteran exhibits genu recurvatum, thus a rating under Diagnostic Code 5263 is unwarranted. 

Left knee

The Veteran's left knee is currently rated as 10 percent disabling under Diagnostic Code 5260 for traumatic arthritis. On the February 2017 examination, the flexion of the Veteran's left knee measured, at worst, as 130 degrees with pain, and extension measured, at worst, as 0 degrees. The August 2014 examination noted left knee flexion to 140 degrees and no limitation on extension. Flexion of 0 to 140 degrees was recorded on the April 2010 examination. The February 2017 VA examination was conducted during a flare-up.  Thus, the evidence shows the Veteran's greatest limitation of range of motion was 0 to 130 degrees, even considering additional limitation of motion due to pain. In essence, neither limitation of flexion nor limitation of extension was compensable pursuant to Diagnostic Code 5260 or 5261 at any time during the appeal period. The Board observes that in the May 2017 rating decision, the RO assigned a 10 percent rating under Diagnostic Code 5260 on the basis that while the evidence did not show that the Veteran met the requirements for a compensable evaluation, the evidence showed painful or limited motion of a major joint. Higher ratings for limitation of motion under Diagnostic Codes 5260 and 5261 are not warranted because the evidence does not show a sufficient limitation of range of motion for compensation.

Prior to the May 2017 Rating Decision, the Veteran's left knee disability was rated under Diagnostic Code 5010-5257 for traumatic arthritis. In the instant case, the Board finds that the AOJ's decision to reassign a rating under DC 5260 is appropriate in that it was based on the Veteran's relevant medical history, diagnoses, and demonstrated symptomatology.  Diagnostic Code 5010 addresses arthritis due to trauma and is rated under DC 5003 for degenerative arthritis with evaluations under the appropriate diagnostic codes for limitation of motion.  As such, the decision to reassign the Veteran a 10 percent rating under DC 5260 was not detrimental to her overall evaluation.  The Board does not find such reassignment runs afoul of 38 C.F.R. §  3.951(b) (2017) given the history of the disability set forth in the May 1994, May 2000, and April 2010 rating decisions. 
Moreover, in a February 2015 Rating Decision, the Veteran's left knee was also assigned a 10 percent rating under Diagnostic Code 5257 for left knee posterior instability even though the August 2014 VA examination only showed evidence of slight lateral instability with respect to the right knee.  The most recent VA examination in February 2017 continued to be negative for joint instability in the left knee.  As such, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for left knee instability.  

A rating under Diagnostic Code 5256 is not warranted as the Veteran's left knee has not demonstrated ankylosis at any point during the appeal period.  Ratings under Diagnostic Codes 5258 and 5259 are also not warranted as the Veteran's left knee disability is not manifested by meniscal impairment.  The evidence does not demonstrate any impairment of the tibia and fibula, thus a rating under Diagnostic Code 5262 is not warranted. Lastly, there is no evidence that the Veteran exhibits genu recurvatum, thus a rating under Diagnostic Code5263 is unwarranted.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine. Reasonable doubt has been resolved in favor of the Veteran when possible. See 38 U.S.C.A. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).

The Veteran has not raised any other issues with respect to the increased rating claim for her knees, nor have any other assertions been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Entitlement to a rating of 20 percent under Diagnostic Code 5258 (reassigned from 5257 and 5260) for status-post meniscectomy, right knee is granted, subject to the law and regulations governing the award of monetary benefits.

From August 15, 2014 to February 23, 2017, entitlement to a higher rating of 10 percent under Diagnostic Code 5257 for right knee instability is granted, subject to the law and regulations governing the award of monetary benefits.

From February 24, 2017, entitlement to a rating in excess of 10 percent under Diagnostic Code 5257 for right knee instability is denied. 

Entitlement to a rating in excess of 10 percent for left knee traumatic arthritis is denied. 

Entitlement to a rating in excess of 10 percent for left knee posterior instability associated with traumatic arthritis of the left knee is denied. 



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


